Dear Mr. Little:
Your opinion request deals with dual office holding questions on two full time employees of the Assessor's office.  Both of these persons are seeking elective office and they presently hold other offices also.  You inquire as to the legality of their present situations as well as possible violations if either is successful in their political endeavors.
Employees of the Assessor's office are employees of the parish, a political subdivision.  The appointment of deputy assessor is specifically provided for by State law, LSA R.S. 47:1903 which states in part, "Each tax assessor is authorized to appoint as many deputies as he may require.  Such deputies shall take the constitutional oath of office . . ."  Both of the employees in your question are Deputy assessors, a position which is "specifically established or specifically authorized by the . . . laws of this state,"  LSA R.S. 42:62(2) therefore they hold a local appointive office under our State's dual office holding laws.  One of the individuals is presently serving on the City Council of Haughton, Louisiana, a local elective office in a different political subdivision, the City of Haughton.  This combination violates Louisiana's dual office holding law, LSA R.S. 42:63D as follows:
     "D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof."
A deputy assessor for the parish cannot be an elected official of the city. This individual is considering another elective office, that of Mayor of Haughton, and for the reasons stated above, that is also prohibited.
The other deputy assessor is a member of the Bossier Parish Jury Commission, a part time position:  a jury commissioner is a position specifically provided or authorized by State law, Art. 404, 404.1 La. C. Crim. Pro. and LSA R.S. 13:3043.  Therefore it is a local part time appointive office under LSA R.S. 42:62(2). This person may hold the position of Deputy Assessor and Jury Commissioner at the same time; one is a local part time appointive office and the other is a local full time appointive office which combination is not prohibited.  This individual cannot, however, at the same time, hold the deputy assessor's job and any elective office, be it constable or mayor, in accord with LSA R.S. 42:63D.
Therefore, neither of the Deputy Assessors can also hold elective office and the one now holding such an office, is in violation of the State's dual office holding law.
Trusting the above answers your questions, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr